Case: 13-50367   Document: 00512598452   Page: 1   Date Filed: 04/16/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                               No. 13-50367
                            Conference Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 16, 2014
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff-Appellee

v.

ANTONIO DE JESUS MOLINA-ORTEGA, also known as Tony K. Molina, also
known as Antonio De Jesus Ortega-Molina, also known as Martin M.
Contreras, also known as Tony Molina, also known as Antonio Dejesus Molina-
Ortega, also known as Karrel Ortega, also known as Karvel Ortega, also known
as Javier Salas, also known as Joseph Shokrian, also known as Joseph H.
Shokrian, also known as Karvell Ortega, also known as Karel Ortega, also
known as Antonio D. Molina-Ortega, also known as Antonio Jesus Molina-
Ortega, also known as Martin Contreras, also known as Aniceto Molina, also
known as Johnnie Molina, also known as Antonio Ortega, also known as
Antonio Molina, also known as Antonio Karel Molina, also known as Antonio
Molina-Ortega, also known as Joseph Hassan Shokrian,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 5:11-CR-165-1
                          USDC No. 5:11-CR-1025-1
     Case: 13-50367      Document: 00512598452         Page: 2    Date Filed: 04/16/2014


                                      No. 13-50367

Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Antonio De Jesus Molina-Ortega
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Molina-Ortega has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Molina-Ortega’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.                  Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.


                                             2